DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/376,224 filed on 12/29/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Yamasaki (US 2016/0036371).
Regarding claim 1, Yamasaki teaches:
A drive device (drive unit 10) comprising:
 a motor (motor 20) having a first set of winding wires (para 0042: first group winding 24) and a second set of winding wires (second group winding 25); 
controller 30 coaxially connected to motor 20 to control motor 20); and 
a connector (para 0035: power supply connectors 41, 42 for electrical connection with the exterior) configured to connect to an external connector of an external cable to form a connection between the controller and the external connector, wherein 
10the controller has a first system control unit (para 0044: first inverter 31 and para 0047: first system as first winding group 24 and first inverter 31) and a second system control unit (para 0044: second inverter 32 and para 0047: second system as second winding group 25 and second inverter 32), the first system control unit configured to control power supplied to the first set of winding wires (para 0046: first inverter 31 connected to the first winding group 24) and the second system control unit configured to control power supplied to the second set of winding wires (para 0046: second inverter 32 connected to the first winding group 25), and wherein 
the connector has a first positive electrode terminal and a first negative 15electrode terminal for power supplied to the first system control unit (Fig. 2 and para 0056: first power supply connector 41 with first positive electrode terminal and first negative terminal as shown in Fig. 2), and a second positive electrode terminal and a second negative electrode terminal for power supplied to the second system control unit (Fig. 2 and para 0056: second power supply connector 42 with second positive electrode terminal and second negative electrode terminal as shown in Fig. 2),  and wherein 
a portion of a planar face of the first positive electrode terminal overlaps a portion of a planar face of the first negative electrode terminal (as shown in Fig. 2 a portion of the planar face of the first positive electrode terminal overlaps a portion of a planar face of the first negative electrode terminal), 
20a portion of a planar face of the second positive electrode terminal overlaps a portion of a planar face of the second negative electrode terminal (as shown in Fig. 2 a portion of the planar face of the second positive electrode terminal overlaps a portion of a planar face of the second negative electrode terminal),
the first positive electrode terminal and the first negative electrode 25terminal each have a rectangular-shaped cross-section having a long side and a short side, the long side of the cross-section of the first positive electrode terminal positioned to axially overlap the long side of the cross-section of the first negative electrode terminal when viewed along an axial direction of the motor (Fig. 2 shows the first positive electrode terminal and the first negative electrode terminal each with rectangular shaped cross section having a long side and a short side and the long side of the cross-section of the first positive electrode terminal positioned to overlap the long side of the cross-section of the first negative electrode terminal), and 
 the second positive electrode terminal and the second negative 30electrode terminal each have a rectangular-shaped cross-section having a long side and a short side, the long side of the cross-section of the second positive electrode terminal positioned to axially overlap the long side of the cross-section of the second negative electrode terminal when viewed along the axial direction of the motor (Fig. 2 shows the second positive electrode terminal and the second negative electrode terminal each with rectangular shaped cross section having a long side and a short side and the long side of the cross-section of the second positive electrode terminal positioned to overlap the long side of the cross-section of the second negative electrode terminal; from para 0056 and figs 2-3, it can be concluded that the two positive and negative terminals with substrate connection end are positioned along a line that is perpendicular to a virtual line that passes the axis of the motor).  

Regarding claim 3, Yamasaki teaches:
The drive device of claim 1, wherein the first positive electrode terminal and the second positive electrode terminal have a same shape, and 5the first negative electrode terminal and the second negative electrode terminal have a same shape (Fig. 2 shows that the first positive electrode terminal and the second positive electrode terminal have a same shape and the first negative electrode terminal and the second negative electrode terminal have a same shape).  

Regarding claim 4, Yamasaki teaches:
The drive device of claim 3, wherein the connector has a first signal terminal (0056: two signal connectors 43, 44; one of which is the first one) for inputting a signal to the first 10system control unit and a second signal terminal (the other one of 43, 44) for inputting a signal to the second system control unit, and wherein 
the first positive electrode terminal, the first negative electrode terminal, and the first signal terminal are grouped together as a first system terminal group (first power supply connector 41 connected to first signal terminal 43), and wherein 
 (second power supply connector 42 connected to second signal terminal 44), and wherein
 the first system terminal group is positioned symmetrically to the second system terminal group about an axis of the motor (Fig. 2 shows the first system group being positioned symmetrically to the second system terminal group).  

Regarding claim 5, Yamasaki teaches:
	 The drive device of claim 4, wherein
 the connector has a first system connector configured to hold the first system terminal group (Fig. 2 shows a first system connector on the left side, kind of a hole) and a second system connector configured to hold the second system terminal group (Fig. 2 shows a second system connector on the right side, kind of a hole), and wherein 
25the first system terminal group is positioned symmetrically to the second system terminal group about the axis of the motor (Fig. 2 shows the two system connector positioned symmetrically).  

Regarding claim 8, Yamasaki teaches:
The drive device of claim 5, wherein a rib is provided at a position between the first system connector and the second system connector for connecting the first system connector and the second system connector (Fig. 3 shows a cover 40 interpreting as a rib to connect the two connectors).  

Regarding claim 9, Yamasaki teaches:
The drive device of claim 1, wherein 
a substrate connection end of the first positive electrode terminal and a substrate connection end of the first negative electrode terminal are positioned 24along a line that is perpendicular to a virtual line that passes through axis of the motor (from para 0056 and figs 2-3, it can be concluded that the two positive and negative terminals with substrate connection end are positioned along a line that is perpendicular to a virtual line that passes the axis of the motor), and 
a substrate connection end of the second positive electrode terminal and a substrate connection end of the second negative electrode terminal are 5positioned along a line that is perpendicular to the virtual line (from para 0056 and figs 2-3, it can be concluded that the two positive and negative terminals with substrate connection end are positioned along a line that is perpendicular to a virtual line that passes the axis of the motor).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Examiner believes the first and second power terminals 411, 421 axially overlap when viewed along the axial direction of the motor.

Therefore, claim 1 is not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/3/21
/KAWING CHAN/Primary Examiner, Art Unit 2846